Citation Nr: 0703296	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-41 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
medical expenses incurred on September 11, 2003, at a non-VA 
hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Tampa, Florida.

The Board notes that the veteran, in an undated statement, 
raises a claim for reimbursement for the cost of medical 
expenses incurred on "November 24, 2003," at a non-VA 
hospital.  Materials provided with this statement refer to 
treatment on September 24, 2003, and it appears the veteran 
was seeking reimbursement for treatment on September 24, 
2003.  A VA administrative record reports that the September 
24, 2003, reimbursement claim was denied on November 14, 
2003.  There is no November 14, 2003 decision on record for 
this claim, however; the November 14, 2003 decision refers to 
treatment on a different date.  Consequently, the matter is 
REFERRED to the RO for the appropriate action.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on this claim.  The veteran's 
claim was adjudicated, and denied, under 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120.  Payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may also be authorized under 38 U.S.C.A. § 
1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 (2006), but 
the veteran's claim was never adjudicated under this 
regulations.  Consequently, due process considerations 
require that the claim be remanded for RO adjudication under 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 
(2006).


Accordingly, the case is REMANDED for the following action:

1.  The Tampa VAMC should review the 
claims file and ensure that all 
notification and development procedures 
per the statutory provisions at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are met.

2. Following the development above, the 
Tampa VAMC should adjudicate the 
veteran's claim on appeal, in light of 
all pertinent evidence (to include the 
veteran's May 2005 hearing testimony) and 
legal authority (specifically, 38 
U.S.C.A. §§ 1725 and 1728 (West 2002)).  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with an SSOC (to include 
citation to all pertinent legal 
authority) and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  The MAS 
file should be included in the records 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



